On Motions for Rehearing.
Appellants and appellees have each filed motions for rehearing.
The right of appellants to prove by Mc-Corkle that his debt to appellees had been paid prior to the rendition of their judgment against him is vigorously attacked in a motion by .appellees, evidencing much industry and research. Their contention is based largely upon the following: “34 C. J. 1049, par. 1483, holds as follows: ‘Under exceptions to rule; * * ⅜ Also, it is generally held that, where no fraud or collusion has been shown in the recovery of a judgment, it is conclusive, even as against third persons, of the fact and the amount of the indebtedness of the judgment debtor.’"
*711The solution of the question has been made difficult by the presence in many decisions of loose expressions. An attempt to explain and to harmonize all these would be useless. The well-considered cases which tend to support the above text fall largely into three classes: (1) Those where the so-called third party was in privity with one of the parties to the judgment. (2) Causes of action of a purely statutory nature whore there existed an express or implied inhibition against the introduction of such evidence. (3) Cases where the party asserting tlie right to make such proof had failed to so connect himself with the property involved as to show any injury by the rejec-. tion of the evidence.
None of these are present here. Where, as here, the contest is one involving the title and right to property, we are not able to believe that a judgment to which one of the contestants is an entire stranger may legally be given the effect of depriving such contestant of his property without any hearing, upon the technical ground that such party is estopped by a proceeding purely ex parte as to him, in whieh a certain fact was established which he had no chance to deny or refute. If appellees had no lien, they had no right to the property involved here, as against appellants. Such lien coexists only with the debt owing to them. Its settlement extinguishes their lien.
In its last analysis, this suit is a contest of title to property, not one primarily as to whether or not a third party owed one of the contestants. The latter is only an incident of the real question to' be determined, and is collateral thereto.
As tending to further support the view expressed in our original opinion, we quote:
“But this defendant is not in privity with the contract of debt secured by plaintiff’s mortgage, and hence, when the plaintiff pursues one of the remedies to whieh he is entitled, to wit, a suit against the mortgagor on the debt, it does not conclude a purchaser of the mortgaged property from showing, if he can, that at the time of the alleged conversion the debt had been actually paid. If there had been any agreement on the part of the defendant to have paid the debt, or any other agreement that would have placed defendant in privity with the mortgagor, it would be different. The rule has so many times been stated that it is useless to repeat it here, but the following cases will suffice to illustrate our meaning: Powell v. Robinson, 76 Ala. 423; White v. Hill, 176 Ala. 486, 58 So. 444; Drinkard v. Oden, 150 Ala. 475, 43 So. 578. This does not interfere with or affect the judgment of the plaintiff against the mortgagor, but it would be monstrous to conclude this defendant by a judgment with whieh ha was in no way connected nor could have defended against. Every man must have his day in court.” J. H. Arnold & Co. v. Pinckard & Lay, 16 Ala. App. 590, 80 So. 164, 165.
“Although the judgment would be admissible as evidence against the parties, it is inadmissible as against strangers to prove facts therein determined. Thus a judgment is not, as against strangers to it, evidence of the antecedent existence of the debt for whieh it was rendered, or to show who were the members of a particular firm, or the heirs of a designated decedent. In ‘other words, a stranger is not affected by the judgment as an instrument of evidence, and a witness who is a party to a judgment or decree is not es-topped in a suit against strangers from testifying to facts whieh he is estopped by sueh judgment or decree from denying as between himself and his adversaries.” 15. R. C. L. 1007, § 481.
See, also, Buell Lumber Co. v. Hill (Tex. Civ. App.) 62 S.W.(2d) 1107; Fly v. Cline, 49 Cal. App. 414, 193 P. 615; Pyle v. Gentry, 127 Miss. 784, 90 So. 485; Succession of Barth, 178 La. 847, 152 So. 543, 91 A. L. R. 408.
We have not overlooked numerous propositions of appellants, as asserted by them in their motion for rehearing. We decline to be drawn into a discussion of questions which we regard as well settled, and which only lengthen an opinion without adding anything of value to it. As an illustration of appellants’ many contentions, we mention one. It is vigorously insisted that since Mc-Corkle and wife testified that appellee’s debt was paid, as mentioned above, and since ap-pellees failed to deny it, though present, the judgment here should be reversed and rendered. The relation of the McCorkles to the controversy was such as to make them interested witnesses. It is clear to us that the said evidence was open to suspicion, and that it did not establish as a matter of law the existence of such payment. It is not an open question in Texas that under such circumstances a jury question was present.
In view of the disposition we feel compelled to make of this appeal, we do not refer to or discuss questions which may be purely abstract questions of law on another trial.
Both motions overruled.